Third District Court of Appeal
                               State of Florida

                          Opinion filed January 20, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2324
                         Lower Tribunal No. 07-40245
                             ________________


                               Robert Johnson,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Robert Johnson, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SHEPHERD, LAGOA, and SCALES, JJ.

      PER CURIAM.

      This is an appeal of an order summarily denying a motion under Florida

Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this
Court must reverse unless the postconviction record, see Fla. R. App. P.

9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See

Fla. R. App. P. 9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. If the trial court again enters

an order summarily denying the postconviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                          2